Case 1:18-Cv-10234 Document 2 Filed 11/04/18 Page 1 of 2

Js Mc/sDNY ClvlL COVER SHEET
REv. 06/01/17

The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules Of coult. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerl< of Courl for the purpose of initiating the civ|| docket sheet

PLA|NT|FFS DEFENDANTS

RAMON GU|TY The City of New York, Arnaldo R|vera Shie|d#01922 individually and in his
oflicia| capacity, Stephen Martinez Shield #05568 individually and in his
r\'FG»ial n»"\»_"~:¢u and lanni¢gr D»“-¢n-in Qh;nlr| #1MAA infliuirin~|lu and in bar

A`lTORNEYS (FlRM NAME, ADDRESS, AND TELEPHONE NUMBER A`|'TORNEYS (lF KNOWN)

Law Oflice of V\Mliam O. Wagstaff lll P.C.

75 South Broadway Suite 400

VVhite P|ains, New York 10601

CAUSE OF ACT|ON (ClTE THE U.S. ClVlL STATUTE UNDER WHlCH YOU ARE FlLlNG AND WR|TE A BR|EF STATEMENT OF CAUSB

(DO NOT C|TE JUR|SD|CT|ONAL STATUTES UNLESS DlVERSITY)

42 U.S.C. Section 1983

Judge Previously Assigned
Has this aclion, case, or proceeding, or one essentially the same been previously filed in SDNY at any hme? No -Yes|_j
lf yes, was this case Vol. [:| |nvo|. [:| Dismissed. No |:| Yes |:| lf yes, give date & Case No.
ls mrs AN lNrERNmoNAL Anslmmon cAss? No E_\ Yes m
(PLACE AN [x] /N oNE BOX ONLY) NATURE OF SU|T
ToRrs Ac'rloNs uNDER sTATurEs
coNTRAcT PERsoNAL lNJuRY PERsoNAL m.l RY FoRFErTuRE/PENALTY aANKRuPTcY oTHER s'rAruTEs
l 1387 HEALTH ARF" 375 FALSE cLAlMs
1 1 110 leuRANcE 1 1310 AIRPLANE PHARMACEUT\CAL PERSONAL 1 1625 DRuG RELATED 1 1422 APPEAL [ ]
1 1 120 MAR|NE 1 1315 AIRPLANE PRooucT lNJURY/PRODUCT LlABlLlTY SE\zURE OF pROpER-W 25 usc 153 l 1376 OU' TAM
1 1 130 MlLLER AcT uABluTY 1 1 365 PERsoNAL 1NJuRY 21 Usc 831 1 1 423 vvlTHoRAWAL 1 1400 srATE
1 1 140 NEGOT\ABLE 1 1 320 AssAuL'r, LlBEL 5 PRoDucT uABlLlTv 1 1690 OTHER 23 usc 157 REAPPoR'noNMENT
msrRuMENT sLANDER 1 1368 AsBEsTos PERSONAL 1 1410 ANT\TRusT
1 1 150 REcovERY 05 1 1 330 FEDERAL 1NJuRY PRoDucT 1 1430 eANKs 5 BANKlNG
ovERPAvMEN~r a EMPLoYERs' uAB\uTY FRoPERTY Rlcsms 1 1 450 coMMERCE
ENFoRcEMEN'r LiABlu'rY 1 1 450 DEPORTAT\QN
oF JuDGMENT 1 1 340 MAR\NE PERsoNAL PRoPER'rv 1 1 620 copleGH'rs 1 1470 RAcKr=_TEER mFLu_
1 1 151 MEoicARE Acr 1 1345 MAR\NE PRor)uoT 1 1530 PATENT ENCED & coRRuPT
1 1 152 REcovERY oF uAaiLlTv 1 1 370 GTHER FRAuD _ ‘ oaeAmzAnoN AcT
DEFAULTED [ l 350 MOTOR vEH|cLE 1 1371 TRUTH m LEND|NG 1 1835 PATENT ABBREviATEo NEW onus Apr=l_\cATloN (R‘Co)
sruoENT LOANS 1 1355 MoToR vEchLE l 1840 TRADEMARK 1 1480 coNsuMER cREDlT
1ExcL vETERANs) PRooucT LlABluTY soc\AL sEcuRrTY 1 1 490 cAeLE/sATEu_iTE Tv
1 1 153 REcovERY oF 1 1360 oTHER PERsoNAL
QVERPAVMENT m.)uRY 1 1 330 orHER PERsoNAL LAeoR 1 1 351 HiA 113950> 1 1 850 secuRirlEs/
oF vETERAN's 1 1352 PERsoNAL lNJuRv _ PRoPsRTY DAMAGE 1 1662 eLAcK LuNG (323) coMMODmEs/
BENEFn's MED MALPRACTICE 1 1335 PROPERTY DAMAGE 1 1710 FAiR mBOR 1 1563 01wc/01ww14051g11 ExcHANGE
1 1 160 srocKHoLoERs PRoDucT uAB\uTY s'rANDARos Acr 1 1 064 ssio TnLE xvi
surrs 1 1 720 LABoR/MGMT 1 1 665 Rsi 140519»
1 1 190 0TH ER PRisoNER PEmloNs RELAT\oNs 1 1 690 orHER sTATuToRY
coNTRAcT 1 1 463 AuEN oerAvNEE 1 1 740 RAleAY LABoR AcT Ac'rloNs
1 1 135 coN'rRAcT 1 1510 Mo'noNs To 1 l 751 FAMH_V MED1CA,_ FEDERAL rAx su\Ts 1 1661 AGRlcuLTuRAL AcTs
PRooucT AchoNs uNoER srATuTEs vAcATE sENTENcE LEAVE ACT (FMLA)
uAan_lTY 23 usc 2255 1 1 670 TAxEs <u.S. Plaimir' or
1 1 193 FRANCHisE clvlL RlGHTs ( ] 530 HABEAS CORPUS [ 1790 OTHER LABOR Derendant) 1 ] 593 ENV1R0NMENTA1_
1 1535 DEATH PENALTY LlTlGArloN 1 1671 las-THlRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER [ ] 791 EMPL RET lNC 26 USC 7609 [ 1895 FREEDOM OF
w 440 RETFBHE;X;&)R'GHTS SECUR'T`/ ACT (ER|SA) 1 lNFoRMAnoN ACT
REAL PROPERTY 1 1 096 ARBnRArloN
[ 1441 VOT'NG ‘""‘°RA“°" 1 1 899 ADMlleTRATlvE
1 1210 LAND 1 1442 EMPLoYMEN'r PRlsoNER clvu. RieHTs 1
coNoEMNATloN 1 1443 HousiNo/ 1 1462 NATURAL\zAnoN PROCEDURE ACT/REV'EW OR
1 1 220 FoREcLosuRE [ 1445 £§€£gxq%ncwqgns 1 1 550 civ!L R\GHTS APPL:cATIoN AFPEAL OF AGEN¢Y DEC'S'ON
1 1230 RENT LEAsE s. 1 1555 PR|soN coNDmoN 1 1465 oTHER 1MM1@RAT10N
EJECTMENT DlSABlUT\ES - 1 1 560 c\v\L DETNNEE AchoNs §§ZEZCS(T’ZSJ'TLUS“ONAL'W °F
1 1 240 TORTS TO LAND EMPLOYMENT coNDlTlONS OF cONFlNEMENT
1 1245 ToRT PRoDucT l 1446 AMERICANS WlTH
L|AB|L|W DlSABlLlT|ES ~OTHER
1 1290 ALL o‘rHER l 1448 EDUCAT|ON
REAL pRoPERTY

Check if demanded in complaint ‘
DO ¥OU CLAlM TH|S CASE lS RELATED TO A ClVlL CASE NOW PEND|NG lN S.D.N.Y.

CHECK |F TH|S |S ACLASS ACT|ON AS DEF|NED BY LOCAL RULE FOR D|V|S|ON OF BUSlNESS 13?
UNDER F.R.C.P. 23 |F SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

 

Check YES only if demanded in complaint
JURY DEMAND: El YES \:NO NoTE: You must also submit 51 the nme of ming the statement 01 Rela1edness form (Form 1H-321.

Case 1:18-Cv-10234 Document 2 Filed 11/04/18 Page 2 of 2

(PLACEAN X lN ONE BOX ONLY) oR|GlN
E 1 Original |:] 2 Removed from [:| 3 Remanded |:I 4 Reinswted or [:| 5 Transferred from m 6 le“idist'im m 7 jp:ea'ft° Dist"id
Proceeding State Court from Reopened (SP€C"V D"$m`d) nga“°" u ge mm
Appe||ate (Transferred) Maglstrate Judge

g a_ all parties represented C°un
|:} 8 Mumassm'cr Litigation (Direct Fiie)
m b_ At least one party

is pro se.
lPLACE A/V X //V ONE BOX ONLY) BAS|S OF JURlSDlCTlON IF DlVERSIT¥, lNchArE
|:| 1 u.s. PLAiNTlFF |:]2 u.s. DEFENDANT E] 3 FEDERAL QuESTlON []4 DlvERSlTY ClTIZENSHIP BELOW.

(U.S. NOT A PARTY)

C|TlZENSHlP OF PR|NC|PAL PART|ES (FOR DlVERS|TY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

ClTlZEN OF TH|S STATE [ ] 1 [ 1 1 ClTlZEN OR SUBJECT OF A [ ] 3 [ ] 3 lNCORPORATED and PR|NC|PAL PLACE [ ] 5 [ ] 5
FORE|GN COUNTRY OF BUS|NESS lN ANOTHER STATE

ClT|ZEN OF ANOTHER STATE [ ]2 [ ]2 |NCORPORATED or PR|NCIPAL PLACE [ ]4[ ]4 FORE|GN NATION [ ] 6 [ ]6

OF BUS|NESS |N TH|S STATE

PLA|NT|FF(S) ADDRESS(ES) AND COUNTY(|ES)

1480 Washington Avenue
Bronx, New York 10456

DEFENDANT(S) ADDRESS(ES) AND COUNTY(|ES)

1 Po|ice Plaza
New York, New York

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTAT|ON |S HEREBY MADE THAT, AT TH|S T|ME, l HAVE BEEN UNABLE, W|TH REASONABLE D|L|GENCE, TO ASCERTA|N
THE RES|DENCE ADDRESSES OF THE FOLLOW|NG DEFENDANTS:

COURTHOUSE ASS|GNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Ru|e for Division of Business 18, 20 or 21.

checkone; THls ACT|ON sHouLD BE ASS|GNED To; |:| WH|TE PLA|NS [Z_| MANHATFAN

DATE S|GNATURE OF ATTORNEY OF RECORD /[AI]J|\'/lllgTED TO PRACT|CE |N TH|S D|STRlCT
[aq YES (DATE ADMI`|'|’ED Mo. o Yr. 2016 )
RECE|PT # Attomey Bar Code # WW,§M 3

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UN|TED STATES D|STRICT COURT (NEW YORK SOUTHERN)

 

"Clear For'm‘ Save

